DETAILED ACTION
 	 	Claims 1-25 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/08/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/01/2000 are accepted by the examiner.
Priority
The application is filed on 05/01/2020 and claims foreign priority of GB1718182.7 filed on 11/02/2017. 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.  	Claims 21-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-25 are directed to claiming “a computer readable storage medium”, “an electronic device”, “a buffer”, “a node”, “a system” respectively, yet they are written to depend of a method claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form “including all of the limitations of the base claim and any intervening claims”, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
5.	Independent Claim 21 recites “a computer readable storage medium ….”. Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
6.	The Examiner suggests that a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim [or any similar limitations such as  "computer usable memory", or "computer usable storage memory", or "computer readable memory", or "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal"].  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

 				Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-2, 6, 8-9, 12-13, 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lesavich et al. (US 20160321654 A1, hereinafter, Lesavich) in view of Kalantery (Patent No. US 5801938 A).
 	Regarding claim 1, Lesavich discloses a computer-implemented method for a blockchain network, the computer-implemented method comprising: 
 	[receiving a stream of data from a digital twin at a buffer]; 
 	transforming the stream of data into a sequence of discrete messages (Paragraphs 0131, 0331:  “Hashing” is the transformation of a string of characters into a usually shorter fixed-length value or key that represents the original string. Hashing is used to index and retrieve items in a database because it is faster to find the item using the shorter hashed key than to find it using the original value. It is also used in many encryption algorithms… transformed into the other by some sequence of translations, rotations and reflections); and 
 	sending the sequence of discrete messages to a receiving node of a blockchain network for subsequent storage of transactions in a blockchain (Paragraphs 0374-0375, 0383, 0385: blocks are added to the blockchain in a linear, chronological order. Blockchains are used on P2P networks and other networks such as cloud communications networks. Each P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P. The blockchain has complete information about the block owners and block content right from the first block to the most recently completed block), 
 	the transactions containing data associated with the sequence of discrete messages (Paragraphs 0226, 0286: plural cloud storage objects are securely sent using  Message Digest-5 (MD-5), HyperText Transport Protocol Secure, (HTTPs), Secure Sockets Layer (SSL), Discrete Logarithm Integrated Encryption Scheme (DLIES) wherein the mutual information of two discrete random variables (X) and (Y) is used as a measure of the mutual dependence of the two random variables. ).
 	Lesavich does not explicitly states but Kalantery from the same or similar fields of endeavor teaches receiving a stream of data from a digital twin at a buffer (Kalantery Col. 4, lines 20-50: the memory of each processor maintains a hierarchical list of time-stamped messages which have been received and buffered, the hierarchical list comprising: for each input channel a buffer for storing input messages in time-stamp order of receipt, and a combined input queue in time-stamp order of the input messages of all the input channels which have been processed in the processor)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a stream of data from a digital twin at a buffer as taught by Kalantery in the teachings of Lesavich for the advantage of  allowing interruption of forward processing for local rollback to an earlier virtual time and to earlier states and allowing cancellation of messages upon recognition by the processor of a sequence error in messages received at that or another processor. (Kalantery, Abstract).
 	Regarding claim 2, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein the sequence of discrete messages is sent from the buffer to the receiving node through a secure channel by encrypting each message of the sequence of messages (Lesavich Paragraph 0139: SSL protocol is a protocol layer which may be placed between a reliable connection-oriented network layer protocol (e.g. TCP/IP) and the application protocol layer (e.g. HTTP). SSL provides for secure communication between a source and destination by allowing mutual authentication, the use of digital signatures for integrity, and encryption for privacy)
  	Regarding claim 6, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein the buffer determines the number and/or rate of discrete messages sent to the receiving node (Kalantery Col. 6, lines 5-30: the number of messages flowing in the system at each point of time, affects the performance of the simulator such that the performance of an optimistic simulator degrades but in contrast the performance of a conservative simulator significantly improves)
  	Regarding claim 8, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein the buffer initializes a counter which keeps track of the number of discrete messages sent (Kalantery Col. 6, lines 20-30: study found that in a simulation of a given system the work-load density, represented by message population, i.e. the number of messages flowing in the system at each point of time)
 	Regarding claim 9, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein for each discrete message m.sub.i sent to the receiving node, the buffer calculates and stores a hash H(m.sub.i) (Lesavich Paragraph 0131: “Hashing” is the transformation of a string of characters into a usually shorter fixed-length value or key that represents the original string. Hashing is used to index and retrieve items in a database because it is faster to find the item using the shorter hashed key than to find it using the original value. It is also used in many encryption algorithms)
	Regarding claim 12, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein the sequence of discrete messages is sent from the buffer to the receiving node through two secure channels (Lesavich Paragraph 0139: SSL protocol is a protocol layer which may be placed between a reliable connection-oriented network layer protocol (e.g. TCP/IP) and the application protocol layer (e.g. HTTP). SSL provides for secure communication between a source and destination by allowing mutual authentication, the use of digital signatures for integrity, and encryption for privacy).
	Regarding claim 13, the combination of Lesavich and Kalantery discloses a computer-implemented method for a blockchain network, the computer-implemented method comprising: receiving, at a receiving node of a blockchain network, a sequence of discrete messages generated from a stream of data from a digital twin in accordance with the computer-implemented method of claim 1 (Kalantery Col. 4, lines 20-50: the memory of each processor maintains a hierarchical list of time-stamped messages which have been received and buffered, the hierarchical list comprising: for each input channel a buffer for storing input messages in time-stamp order of receipt, and a combined input queue in time-stamp order of the input messages of all the input channels which have been processed in the processor); and 
 	verifying the sequence of discrete messages for subsequent storage of transactions in a blockchain, the transactions containing data associated with the sequence of discrete messages (Lesavich, Paragraph 0375:  “blockchain” is a digital ledger that records every transaction that has ever occurred. Blockchains and transactions on blockchains are typically protected by cryptography. More importantly, though, the blockchain does not reside in a single server, but across a distributed network of servers and computer such as a cloud computing network and a P2P computing network. Accordingly, whenever new transactions occur, a new blockchain is authenticated across this distributed network, then the transaction is included as a new “block” on the “chain.”).
 	Regarding claim 18, the combination of Lesavich and Kalantery discloses the computer-implemented method according to claim 1, wherein the receiving node is a node of a public blockchain network (Lesavich Paragraphs 0374-0375, 0383, 0385: blocks are added to the blockchain in a linear, chronological order. Blockchains are used on P2P networks and other networks such as cloud communications networks. Each P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P. The blockchain has complete information about the block owners and block content right from the first block to the most recently completed block).
 	Regarding claim 21, the combination of Lesavich and Kalantery discloses a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors to perform the method of claim 1 (Lesavich Paragraphs 0374-0375, 0383, 0385: blocks are added to the blockchain in a linear, chronological order. Blockchains are used on P2P networks and other networks such as cloud communications networks. Each P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P. The blockchain has complete information about the block owners and block content right from the first block to the most recently completed block).
 	Regarding claim 22, the combination of Lesavich and Kalantery discloses an electronic device comprising: an interface device; one or more processor(s) coupled to the interface device; and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1 (Paragraphs 0131, 0331:  “Hashing” is the transformation of a string of characters into a usually shorter fixed-length value or key that represents the original string. Hashing is used to index and retrieve items in a database because it is faster to find the item using the shorter hashed key than to find it using the original value. It is also used in many encryption algorithms… transformed into the other by some sequence of translations, rotations and reflections).

 	Regarding claim 23, the combination of Lesavich and Kalantery discloses a buffer, the buffer configured to perform the method of claim 1 (Kalantery Col. 4, lines 20-50: the memory of each processor maintains a hierarchical list of time-stamped messages which have been received and buffered, the hierarchical list comprising: for each input channel a buffer for storing input messages in time-stamp order of receipt, and a combined input queue in time-stamp order of the input messages of all the input channels which have been processed in the processor).

 	Regarding claim 24, the combination of Lesavich and Kalantery discloses a node of a blockchain network, the node configured to perform the method of claim 1 (Lesavich Paragraphs 0374-0375, 0383, 0385: blocks are added to the blockchain in a linear, chronological order. Blockchains are used on P2P networks and other networks such as cloud communications networks. Each P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P. The blockchain has complete information about the block owners and block content right from the first block to the most recently completed block).

 	Regarding claim 25, the combination of Lesavich and Kalantery discloses a system comprising a digital twin, a buffer and a blockchain network node both configured to perform the method of claim 1 (Lesavich Paragraphs 0374-0375, 0383, 0385: blocks are added to the blockchain in a linear, chronological order. Blockchains are used on P2P networks and other networks such as cloud communications networks. Each P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P. The blockchain has complete information about the block owners and block content right from the first block to the most recently completed block).

Allowable Subject Matter 

12. 	Claims 3-5, 7, 10-11, 14-17, 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and 35 U.S.C. 112(d) , set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Examiner Notes
13.	The Examiner notes that, in additional to the above allowable subject matter, also incorporating the combined limitations of claims 2 and 6 OR claims 8 and 9 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention.
Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gvili (US 20160134593 A) discloses verifiable, secure communications between a sender and a receiver on at least one shared communication channel is provided. A manicoded key encoder produces an argument of knowledge for a secret key to the at least one shared communication channel, and a manicoded message encoder provides an implication argument indicating that knowledge of the secret key enables access to message content of the manicoded message.
Floro (US 4918589 A) discloses an inter-processor communication module is inserted into a slot of an equipment rack of the type used to connect I/O modules to system processors in a programmable controller. Using two of the inter-processor communication modules in two respective racks, a supervisory processor is connected to two respective local area processors in a distributed control system..
15.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498